J-A10041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    CAITLIN FEENEY CLAFFEY                     :
                                               :
                       Appellant               :      No. 2142 EDA 2018

          Appeal from the Judgment of Sentence Entered July 3, 2018
                 In the Court of Common Pleas of Pike County
             Criminal Division at No(s): CP-52-CR-0000324-2015


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.E.:                            FILED JUNE 26, 2019

        Appellant, Caitlin Feeney Claffey, appeals from the judgment of

sentence entered in the Pike County Court of Common Pleas, following her

bench trial convictions for driving under the influence (3rd Offense), and

drivers required to be licensed.1 We affirm.

        In its opinions, the trial court correctly set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

We add that Appellant timely filed a notice of appeal on July 25, 2018, and

the court ordered Appellant on July 31, 2018, to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

        Appellant raises the following issue for our review:

           DID THE SUPPRESSION COURT ERR IN DETERMINING THAT
____________________________________________


1   75 Pa.C.S.A. §§ 3802(a)(2), 1501(a), respectively.
J-A10041-19


         THE TROOPER HAD REASONABLE SUSPICION TO STOP THE
         BLACK JEEP CHEROKEE WHERE THE TROOPER HAD
         RESPONDED    TO   A   CALL   ABOUT    A  DOMESTIC
         DISTURBANCE, OBSERVED SCRATCHES TO A MALE’S NECK
         WHO ANSWERED THE DOOR OF THE HOME BUT RECEIVED
         NO EXPLANATION AS TO HOW THE SCRATCHES GOT
         THERE, AND WAS THEN INFORMED THAT THE MALE’S
         GIRLFRIEND HAD LEFT IN A BLACK JEEP CHEROKEE?

(Appellant’s Brief at 6).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Raymond L.

Hamill and the Honorable Gregory H. Chelak, we conclude Appellant’s issue

merits no relief. The trial court opinions comprehensively discuss and properly

dispose of the question presented. (See Trial Court Rule 1925(a) Opinion,

filed September 18, 2018, at 3-5 unpaginated) (See Suppression Court

Opinion, filed May 16, 2016, at 3-5 unpaginated) (finding: Trooper O’Malley

possessed sufficient reasonable suspicion to conduct brief, investigative stop

of Appellant’s vehicle under totality of circumstances; Trooper O’Malley

responded to domestic disturbance call and observed male resident with

scratches on neck and face; resident informed trooper that Appellant had left

home in black Jeep Cherokee; Trooper O’Malley reasonably searched for

vehicle in furtherance of investigation; Trooper O’Malley identified Jeep

Cherokee and made contact with Appellant; Trooper O’Malley observed

Appellant displaying signs of intoxication, including slurred speech and glassy,

bloodshot eyes; Trooper O’Malley possessed reasonable suspicion to conduct

brief investigative stop of Appellant). The record supports the trial court’s

                                     -2-
J-A10041-19


rationale. Accordingly, we affirm on the basis of the trial court opinions.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/19




                                     -3-
                                                                           Circulated 06/06/2019 03:01 PM




             IN THE COURT OF COMMON PLEAS OF
                 PIKE COUNTY, PENNSYLVANIA
                      CRIMINAL DIVISION
COMMONWEALTH OF
PENNSYLVANIA

vs.

CAITLIN CLAFFEY,

       Defendant/Appellant.

      OPINION SUBMITTED PURSUANT TO PENNSYLVANIA RULE OF


                           .s.
                   APPELLATE PROCEDURE 1925

       AND NOW, this                day of September, 2018, after careful review of the

record, this Court continues to stand by its decision and respectfully requests the Superior

Court to uphold its Order dated July 3, 2018.         This Court also adds, pursuant to

Pennsylvania Rule of Appellate Procedure 1925, the following:


                 I.      FACTUAL AND PROCEDURAL HISTORY

       On December 30, 2014, Trooper Bernard O'Malley of the Pennsylvania State

Police ("PSP"), Blooming Grove Barracks, was on duty in a marked patrol vehicle. At

approximately 4:00 a.m. on that date, Trooper O'Malley came into contact with the

Defendant, Caitlin Claffey. Trooper O'Malley had bsen dispatched to a residence .in the

Saw Creek Estates development in Lehm811;,_ Township, Pike County, for report of a

domestic disturbance.

       Upon arriving at the aforementioned residence, Trooper O'Malley made initial

contact with Mr. Spinner, one of the residents. Mr. Spinner advised that the Defendant had

left the residence prior to his arrival and had her son with her. At that time, Mr. Spinner

presented with scratches on his face and neck. Mr. Spinner told the Officerthat the
_..,,.,




          Defendant was driving a black jeep Cherokee. Trooper O'Malley left the residence to look

          for the Defendant and her vehicle. Approximately one-half (1/2) mile away, Trooper

          O'Malley noticed a black Jeep Cherokee coming towards his vehicle in the opposite

          direction. Trooper O'Malley turned his vehicle around and ran the vehicle's plate number.

          The plate numbers came back as the Defendant's vehicle and thereafter effectuated a stop

          of the Defendant's vehicle.

                  Upon approaching the Defendant's vehicle and making contact with the Defendant,

          Trooper O'Malley observed a strong odor of alcohol about the Defendant, had slurred

          speech, glassy and bloodshot eyes, and that Defendant was quite emotional. Based on these

          observations, Trooper O'Malley had the Defendant perform some field sobriety tests,

          which she failed with poor performance. The Defendant was not able to follow the

          Officer's instructions in performing the field sobriety tests. At that point, Trooper

          O'Malley placed the Defendant under arrest for Driving Under the Influence as being

          incapable of safe driving. The Defendant's son was not in the vehicle with her at the time.

                  On November 30, 2015, Defendant filed her Omnibus Pre-Trial Motion and

          requested that this Court suppress the police stop of the Defendant's vehicle and the

          resulting evidence therefrom obtained. A hearing on Defendant's Omnibus Pre-Trial

          Motion was held on March 1, 2016. This Court denied Defendant's Omnibus Pre-Trial

          Motion on May l6, 2016.

                  A non-jury trial was held on May!, 2018, and Defendant was found guilty of

          . Driving Under the Influence (3rd Offense) and Drivers Required to be Licensed. Defendant

          was-sentenced on July 3; 2018, to the mandatory minimum period of incarceration of five·

           (5) days to six (6) months.
        Appellant filed her Concise Statement of Matters Complained of on Appeal on

August 21, 2018. Appellant raises one issue on appeal, and argues that the Suppression

Court erred by finding that the trooper possessed probable cause or reasonable suspicion

to suspect that the individual driving the jeep committed a crime at the time of the seizure

of the jeep.

                                    II.     DISCUSSION

        The appellate standard of review of suppression rulings is well settled.

Commonwealth v. Millner, 888 A.2d 680 (Pa. 2005). The appellate court is bound by the

suppression court's factual findings which are supported in th.e record but is not bound by

the suppression court's conclusions of law. Id. at q85 citing Commonwealth v. Templin,

795 A.2d 959, 961 (Pa. 2002). When the suppression court's specific factual findings are

unannounced, or there is a gap in the findings, the appellate court should consider only the

evidence of the prevailing suppression party and the evidence of the other party that, when

read in the context of the entire record, remains uncontradicted. Id., see also

Commonwealth v. Mendenhall, 715 ,A,,2J lllt (Po., l'l�_F),,

        The Pennsylvania .Supreme Court has recognized three (3) levels of interaction

between the police and the public. Commonwealth v. Johonoson; 844 A.2d 556 (Pa. Super.

2004). The Superior Court in Johonoson cited the Supreme Court as follows: "This Court

has noted that there are three basic categories of interactions. between citizens and the

police. The first category, a mere encounter or request for information, does not need to be

supported by any level of suspicion, and does not carry any official compulsion to stop or

respond. The second category, an investigative detention, derives from Terry v. Ohio and

its progeny; such. a detention is lawful if supported by reasonable suspicion because,
although it subjects a subject to a stop and a period of detention, it does not involve such

coercive conditions as to constitute the functional equivalent of an arrest. The final

category, the arrest or custodial detention, must be supported by probable cause." Id., 844

A.2d at 561-561, citing Commonwealth v. Smith, 836 A.2d 5, 10 (Pa. 2003).

        The Omnibus hearing record and this Court's Order dated May 16, 2016 clearly

demonstrate the facts which supported denial of the suppression motion. Trooper O'Malley

testified that he initially responded to a domestic disturbance in the Saw Creek

Development. He testified that upon arrival at the home, he observed a male resident with

scratches on his face and neck. The male resident told Trooper O'Malley that the Defendant

had left the home in a black Jeep Cherokee. Trooper O'Malley then testified that he was

escorted by Saw Creek Public Safety and eventually located the black Jeep Cherokee and

the Defendant. Trooper O'Malley made contact with the Defendant and testified that he

observed signs of intoxication, including slurred speech and glassy and bloodshot eyes.

       Based on this testimony, this Court concluded that Trooper O'Malley's stop of the

Defendant constituted an investigative detention. As noted by our Superior Court in

Commonwealth v. Carter, a brief investigative stop is permitted "when a law enforcement

officer has a particularized and objective basis for suspecting the particular person stopped

of criminal activity." 105 A.3d 765, 768 (Pa. Super. 2014). When making a suppression

determination, the trial court must consider the totality of the circumstances known to the

officer. Id. In our Order which denied suppression, we stated:

       "While it was not reported as to how Mr. Spinner incurred his injuries, the officer

       had beep. responding to a report of a domestic disturbance and had been advised

       that the Defendant had just left the residence in her vehicle. Mr. Spinner advised
           Trooper O'Malley that the Defendant was driving a black Jeep Cherokee. Trooper

           O'Malley then left the residence to look for the Defendant's vehicle. In this

           situation, it is understandable and prudent for the officer to seek out the Defendant

           who was reported to be involved in the domestic disturbance, potentially as a

           perpetrator and/or victim of domestic violence."

           Suppression Court Order dated May 16, 2016.

           Therefore, we found that Trooper O'Malley possessed sufficient reasonable

suspicion to conduct a brief, investigative stop of the Defendant's vehicle when he noticed

the Black Jeep Cherokee and confirmed its identity. This Court entered a detailed Order

which clearly explained its decision to deny suppression and clearly outlined its factual

findings which were supported in the hearing record.

                                         Ill.    CONCLUSION

           Following an extensive review of the record and Appellant's Concise Statement of

Matters Complained of on Appeal, this Court continues to stand by its decisions in this

case. It is respectfully requested that the Superior Court affirm this Court's Order dated

July 3, 2018.




                                                       0 . RAYMOND L. HAMILL, S.;t �
                                                                                   ;;; .
                                                     SPECIALLY PRESIDING      �� u,
                                                                                      rr,,:l
                                                                                         't,'\
                                                                                                       !Zl
                                                                                                       ·v
                                                                                       ()b             -
                                                                                       0-n             CD
     .\1                                                                               C:::o
                                                                                       '%..(]
                                                                                        �               -Q�
                                                                                        �-;s,
                                                                                                         ..
cc:ft'!l   Pike County District Attorney's Office
                                                                                        . rn                 c:
                                                                                                 ;SJ     c.J'\
                                                                                                 Q
                                                                                                                                    Circulated 06/06/2019 03:01 PM




                                                                      PENNSYLVA�
                                                                                     XITI
                                                                                          :;;;
                                                                                     ::E-·j
                                                                                                   �
                                                                                                   �
                                                                                                    -
                                                                                                    �
                                                                                                    c::a
                                                                                                    �           n�
                                                                                                               r- "'t
                                                                                                               rr, :.0
         IN THE COURT OF COMMON PLEAS OF PIKE COUNTY,                                              -<          :x,Ob
                                                                                                              �-,i··
                                                                                                              . ::c '.°""
                                  CRIMINAL                                          g�                       OoZJ
                                                                                    zO
                                                                                     .:tl
                                                                                    -i             °'        --;,
                                                                                                            oot"l
                                                                                                                  z->
COMMONWEALTH OF PENNSYLVANIA                                                    \p �t�            �        o�o
                                                                                                           c: !,..           ""r,
                                                                                    "t;tC        �         X!;o
                                                                                    >O
                                                                                      :;iJ       (..,)     ....-. ..: .. �
                                                                                                           (,i1


                                                                                                 °'
                                                                                                                        '
                                                                                      0
                      vs.                                              �01'5"
                                                           No. 324   -.letZJ"- CR
CAITLIN CLAFFEY,

                      Defendant




                                              ORDER

                                   ::Y
       AND NOW, this        l UJ         of May, 2016, upon consideration of the Defendant's

Nunc Pro Tune Omnibus Pre-Trial Motion, the Defendant's Brief in Support thereof, the

Commonwealth's Post-Hearing Memorandum of Law and after hearing held on the

Defendant's Motion, it is hereby ORDERED that the Defendant's Nunc Pro Tune

Omnibus Pre-trial Motion is DENIED.


       On November 30, 2015, the Defendant filed her Nunc Pro Tune Omnibus Pre-

Trial Motionseeking to suppress the stopof the Defendant's vehicle as an unlawful

investigatory stop and to then suppress all evidence obtained as a result of that stop. A

hearing was held on the Defendant's Motion on March 1, 2016. The parties thereafter

filed post-hearing briefs. The Defendant's Omnibus Pre-Trial Motion is now ripe for


disposition.


       The relevant facts for purposes of determining the Defendant's Omnibus Pre-

Trial Motion are as follows. On December 30, 2014, Trooper Berna rd O'Malley of the
Pennsylvania State Police ("PSP"), Blooming Grove Barracks was on duty in a marked

patrol vehicle. At approximately 4:00 a.m. on that date, Trooper O'Malley came into

contact with the Defendant, Caitlin Claffey. Trooper O'Malley had been dispatched to a

residence in the Saw Creek Estates development in Lehman Township, Pike County for

report of a domestic disturbance.


       Upon arriving at the aforementioned residence, Trooper O'Malley made initial

contact with Mr. Spinner, one of the residents. Mr. Spinner advised the officer that the

Defendant had left the residence prior to his arrival and had her son with her. At that

time, Mr. Spinner presented with scratches on his neck and face. Mr. Spinner told the

Officer that the Defendant was driving a black Jeep Cherokee. Trooper O'Malley then

left the residence to look for the Defendant and her vehicle. Approximately one-half

(1/2) mile away, Trooper O'Malley noticed a black Jeep Cherokee coming toward his

vehicle in the opposite direction. Trooper O'Malley turned his vehicle around, ran the

vehicle's plate numbers which came back as the Defendant's vehicle and thereafter

effectuated a stop of the Defendant's vehicle.


       Upon approaching the Defendant's vehicle and making contact with the

Defendant, Trooper O'Malley observed a strong odor of alcohol about the Defendant,

that Defendant was quite emotional, had slurred speech and glassy and bloodshot eyes.

Based enthese observations, Trooper O'Malley had the Defendant perform some field

sobriety tests which she failed with poor performance. The Defendant was not able to

follow the Officer's instructions in performing the field sobriety tests. At that point,
Trooper O'Malley placed the Defendant under arrest for Driving Under the Influence as

being incapable of safe driving. The Defendant's son was not in the vehicle with her at

that time.


       This Court notes that our Supreme Court has previously recognized three (3)

levels of interaction between the police and public.    Commonwealth v. lohonoson, 844

A. 2d 556 (Pa. Super. 2004). The Superior Court inlohonoson cited the Supreme Court

as follows: "This Court has noted that there are three basic categories of interactions

between citizens and the police. The first category,    a mere encounter or request for

information, does not need to be supported by any level of suspicion, and does not

carry any official compulsion to stop or respond. The second category, an investigative

detention, derives from Terry v. Ohio and its progeny; such a detention is lawful if

supported by reasonable suspicion because, although it subjects a suspect to a stop and

a period of detention, it does not involve such coercive conditions as to constitute the

functional equivalent of an arrest. The final category, the arrest or custodial detention,

must be supported by probable cause."        Id., 844 A. 2d at 561-562, citing Commonwealth

v. Smith,   575 Pa. 203, 836 A. 2d 5, 10_ (2003}.


       The Court determines that the second category, an investigative detention, is

applicable to the facts ofthis case. Our Superior Court has noted that "[t]he Fourth

Amendment·permits brief investigative stops ... when a law enforcement officer has a

particularized and objective basis for suspecting the particular person stopped of

criminal activity."   Commonwealth v. Carter, 2014 PA Super 265, 105 A. 3d 765, 768
(2014), citing Navarette   v, California,   134 S. Ct. 1683, 1687, 188 L. Ed. 2d 680 {2014). In

making a suppression determination, the trial court mustconsider the totality of

circumstances known to the officer in question. Id.


       We conclude that Trooper O'Malley possessed specific and articulable facts to

conduct an investigative stop of the Defendant's vehicle. Trooper O'Malley had

responded to the dispatch of a domestic disturbance in Saw Creek and upon arriving at

the subject residence was met by a male resident, Mr. Spinner who had scratches on his

face and neck. While it was not reported as to how Mr. Spinner incurred his injuries, the

officer had been responding to a report of a domestic disturbance and had been advised

that the Defendant had just left the residence in her vehicle. Mr. Spinner advised

Trooper O'Malley that the Defendant was driving a black Jeep Cherokee. Trooper

O'Malley then left the residence to look for the Defendant's vehicle. In this situation, it

is understandable and prudent for the officer to seek out the Defendant who was

reported to be involved in the domestic disturbance, potentially as a perpetrator and/or

victim of domestic violence.


       The officer shortly thereafter located the Defendant's black Jeep Cherokee

driving toward his vehicle in the opposing lane of traffic. Trooper O'Malley observed the

Defendant's black Jeep Cherokee approximately one-half (1/2) mile from the subject

residence. Upon making the investigative stop, Trooper O' Malley made prompt

observations of the Defendant's person including a strong odor of alcohol, slurred

speech, glassy and bloodshot eyes and the emotional nature of the Defendant.
         Based on the testimony and evidence presented at the omnibus pre-trial

  hearing, the Court finds that Trooper O'Malley possessed sufficient reasonable suspicion

  to conduct a brief, investigative stop of the Defendant's vehicle when he noticed the

  black Jeep Cherokee and confirmed its identity. Accordingly, the Defendant's pre-trial

  motion to suppress the officer's stop of the Defendant's vehicle and the resulting

  evidence therefrom obtained is DENIED.




                                                                        c. t.e-:
                                               BY THE COURT:



                                              �kl
                                               HON. GREGORY H. CHELAK,                 J.


,ng-·
  c-
     ·    Pike County District Attorney
          Brandon Reish, Esquire
          Court Administrator                                                      ..,..
                                                                                   n·1
                                                                                               r,o
                                                                               -o""-
                                                                                                            ,-o ........
                                                                                               i;::;i
                                                                               --f             ct;;
                                                                               xm
                                                                               fTl::O
                                                                                  l'l'1       5! �o        rq::,:,
                                                                               Oc.            -<  -40
                                                                            o"T!                           :,,c:x: 'T!
                                                                           co                en           o.a�
                                                                                                          ..,,zn
                                                                           :Z;c
                                                                           �                             oom
                                                                           .
                                                                           -